Citation Nr: 0304664	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01-03 292	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE


Whether the appellant is eligible for educational assistance 
benefits under Chapter 32, Title 38, United States Code. 



ATTORNEY FOR THE BOARD


L. J. Driever, Counsel




INTRODUCTION

The appellant has had active service since November 1983.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 determination of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO).  In July 2001, the Board remanded this claim 
to the RO for additional development.

The veteran failed to report for a personal hearing scheduled 
at the Seattle, Washington, VA Regional Office in January 
2003.  In its July 2001 remand, the Board requested that the 
RO ensure that the veteran was scheduled for a hearing before 
a hearing officer at the appropriate local VA Regional 
Office.  The veteran was subsequently scheduled for a 
personal hearing before a member of the Board sitting at the 
appropriate local VA Regional Office.  As the claims folder 
contains no correspondence from the veteran regarding his 
failure to appear, request for rescheduling of such hearings, 
or any clarification concerning his hearing requests, the 
Board will consider all requests for personal hearings in 
this matter withdrawn.  

The Seattle VA Regional Office recertified the appeal to the 
Board in January 2003, following the veteran's failure to 
appeal for the scheduled hearing.

FINDINGS OF FACT

1.  The appellant commenced military service in the United 
States Marine Corps in November 1983.

2.  The appellant received a Chapter 32 disenrollment refund 
check in the amount of $750.00, based on hardship, in 
November 1988.

3.  The appellant has not resumed contributions to the 
Chapter 32 Post-Vietnam Era Veterans' Educational Assistance 
Program (VEAP), in the amount of $25.00 monthly.

4.  In January 2001, the RO denied the appellant's claim for 
education benefits on the basis that the appellant no longer 
had Chapter 32 funds available. 


CONCLUSION OF LAW

The criteria for eligibility for educational assistance 
benefits under Chapter 32, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3201-3223 (West 2002); 38 
C.F.R. §§ 21.5021, 21.5040, 21.5052, 21.5058, 21.5060, 
21.5064 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
eligible for educational assistance benefits under Chapter 
32, Title 38, United States Code.  The RO denied the 
appellant this benefit in January 2001, and thereafter, the 
appellant appealed the RO's decision.  During the pendency of 
the appellant's appeal, the RO fulfilled its duties to notify 
the appellant of the evidence needed to substantiate his 
claim and to assist him in developing that claim.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Any 
additional assistance could not possibly aid in 
substantiating the appellant's claim, because, as explained 
below, the appellant's entitlement to the benefit sought is 
precluded by law.  See also Manning v. Principi, 16 Vet. App. 
534 (2002).  

The appellant contends that he is eligible for VEAP 
educational assistance benefits because he contributed a 
portion of his pay to participate in the VEAP program, was 
then forced by the Marine Corps to stop contributing to the 
program by being placed on no-pay status, and thereafter, 
requested a refund of the contributions he had made because 
he believed that such an action would not interfere with his 
subsequent entitlement to VEAP benefits.   

Statutory and regulatory provisions governing eligibility for 
VEAP benefits provide that an individual who is on active 
duty and who entered military service on or after January 1, 
1977, and before July 1, 1985 shall have the right to enroll 
in the Chapter 32 educational assistance program at any time 
during such individual's service on active duty before July 
1, 1995.  When an individual elects to enroll in the program, 
he or she must participate for at least 12 consecutive months 
before disenrolling or suspending participation.  38 U.S.C.A. 
§ 3221(a) (West 2002); 38 C.F.R. 
§ 21.5040(f) (2002).  The 12-consecutive-month requirement 
shall not apply when the participant suspends participation 
or disenrolls from the program because of personal hardship 
or the participant is discharged or released from active 
duty.  38 U.S.C.A. § 3221(b) (West 2002); 38 C.F.R. § 
21.5052(a) (2002).  

A participant shall be permitted to suspend participation or 
disenroll from the program at the end of the 12-consecutive-
month period of participation.  If participation is 
suspended, the participant shall be eligible to make 
additional contributions to the program provided he or she 
meets certain conditions.  38 U.S.C.A. § 3221(c) (West 2002); 
38 C.F.R. §§ 21.5058(a), 21.5060(a) (2002).  If a participant 
disenrolls from the program, such participant forfeits any 
entitlement to benefits under the program except as provided 
in subsection (e) of this section and is eligible for a 
refund of his or her contributions.  38 U.S.C.A. § 3221(d) 
(West 2002); 38 C.F.R. §§ 21.5021(h), 21.5064(a) (2002).  A 
participant who disenrolls may be permitted to reenroll in 
the program provided he or she meets certain conditions.  38 
U.S.C.A. § 3221(e) (West 2002); 38 C.F.R. § 21.5058(a).  Each 
individual electing to participate in the VEAP program shall 
agree to have a monthly deduction made from his or her 
military pay.  Such monthly deduction shall be in any amount 
not less than $25, nor more than $100.  38 U.S.C.A. 
§ 3222(a) (West 2002); 38 C.F.R. § 21.5052(b) (2002). 

In this case, computerized Department of Defense data and 
written statements from the appellant indicate that the 
appellant commenced service with the United States Marine 
Corps in November 1983 and is still on active duty, albeit in 
no-pay status pending resolution of criminal charges.  A 
computerized Chapter 32 participant contribution history and 
written statements from the appellant indicate that, after 
the veteran was placed on no-pay status and unable to 
continue contributing to the VEAP program, he requested a 
refund of the contributions he had already made.  In November 
1988, he received a Chapter 32 disenrollment refund check in 
the amount of $750.00, based on hardship.  Since then, the 
appellant has not resumed contributions to the VEAP program 
in the amount of $25.00 monthly.

In December 2000, the appellant filed an application for 
Chapter 32 educational assistance benefits.  In January 2001, 
the RO denied this claim on the basis that the appellant no 
longer had Chapter 32 funds available for participation in 
the VEAP program. 

The legal criteria governing eligibility for Chapter 32 
educational assistance benefits are clear and specific and 
the Board is bound to apply them to the facts of this case.  
According to those criteria, when the appellant disenrolled 
from the VEAP program and received a refund of his 
contributions, he forfeited his entitlement to Chapter 32 
educational assistance benefits.  Until such time as the 
appellant resumes his contributions to the VEAP program in 
the amount of not less than $25.00 monthly, he will not meet 
the criteria for eligibility for Chapter 32 benefits.  As the 
law in this case is dispositive, the veteran's claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The claim for eligibility for educational assistance benefits 
under Chapter 32, Title 38, United States Code is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

